Citation Nr: 1743708	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to November 18, 2006, for the assignment of a 40 percent rating for a thoracolumbar spine disability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to July 1986.  

In November 2007, the St. Louis, Missouri, Regional Office (RO) determined that its April 1987 rating decision assigning an initial 0 percent rating for chronic low back strain was not clearly and unmistakably erroneous.  In November 2007, the Veteran submitted a notice of disagreement with that decision.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 RO rating decision which denied a rating in excess of 40 percent for a thoracolumbar spine disability.  In October 2012, the Veteran submitted a Motion to Advance on the Docket.  In December 2012, the Board granted that motion.  In February 2013, the Board granted an effective date of July 10, 1986, for the award of service connection for a thoracic spine disability and remanded the issues of an increased rating for the a thoracolumbar spine disability and entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  

In March 2013, the AOJ effectuated the Board's award and assigned an effective date of July 10, 1986, for the award of service connection for a thoracolumbar spine degenerative disc disease.  In November 2013, the Board recharacterized the issues on appeal as entitlement to "an earlier effective date than November 18, 2006, for a 40 percent evaluation for a thoracolumbar spine disability, including based on an allegation of clear and unmistakable error (CUE) in a March 20, 2007, rating decision" and a TDIU; dismissed the issue of an earlier effective date for a 40 percent rating for a thoracolumbar spine disability in light of the United States Court of Appeals for Veterans Claims' decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006); and determined that the Veteran had withdrawn the issue of entitlement to a TDIU and dismissed the claim for TDIU.  The Veteran appealed to the Court.  

In February 2015, the Court set aside the November 2013 Board decision and remanded the issues of an effective date prior to November 18, 2006, for the award of a 40 percent rating for a thoracolumbar spine disability and entitlement to TDIU to the Board.  In September 2015, the Board again dismissed the issues of "an earlier effective date than November 18, 2006, for a 40 percent rating for a thoracolumbar spine disability, including based on an allegation of clear and unmistakable error (CUE) in a March 20, 2007, rating decision" and TDIU.  The Veteran appealed to the Court.  

In February 2017, the Court modified the September 2015 Board decision to indicate that the issue of entitlement to an effective date prior to November 18, 2006, for the award of a 40 percent rating for a thoracolumbar spine degenerative disc disease was being remanded to the RO to issue a statement of the case to the Veteran addressing the issue of whether the April 1987 rating decision assigning an initial 0 percent rating for a chronic low back strain was clearly and unmistakably erroneous and affirmed the Board's dismissal of the issue of entitlement of TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).   .


REMAND

In a February 2017 decision, the Court directed that the issue of entitlement to an effective date prior to November 18, 2006, for the assignment of a 40 percent rating for a thoracolumbar spine degenerative disc disease was to be remanded to the RO to issue a statement of the case addressing the issue of whether the April 1987 rating decision assigning an initial 0 percent rating for chronic low back strain was clearly and unmistakably erroneous.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case to the Veteran which addresses the issue of whether the April 1987 rating decision assigning an initial 0 percent rating for chronic low back strain was clearly and unmistakably erroneous.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  Allow the applicable time for response.  If a timely substantive appeal is received, return the claim to the Board.  

2.  Then readjudicate the issue of entitlement to an effective date prior to November 18, 2006, for the assignment of a 40 percent rating for thoracolumbar spine degenerative disc disease.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).  

